UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2012(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 97.7% Australia 0.4% Austal Ltd.(Cost $1,877,371) Austria 1.2% Andritz AG(Cost $3,790,753) Bermuda 1.2% Energy XXI (Bermuda) Ltd. Lazard Ltd. "A" (Cost $4,166,453) Brazil 0.9% Fleury SA(Cost $3,812,674) Canada 1.6% Americas Petrogas, Inc.* Fortress Paper Ltd. "A"* Novadaq Technologies, Inc.* SunOpta, Inc.* (Cost $10,500,255) Channel Islands 0.8% Randgold Resources Ltd. (ADR)(Cost $2,180,603) China 1.7% Charm Communications, Inc. (ADR) (a) Minth Group Ltd. (Cost $5,766,913) Cyprus 0.6% ProSafe SE(Cost $2,193,757) France 1.4% Flamel Technologies SA (ADR)* JC Decaux SA (Cost $10,190,715) Germany 5.2% Fresenius Medical Care AG & Co. KGaA Gerresheimer AG* M.A.X. Automation AG Rational AG United Internet AG (Registered) (a) (Cost $7,924,394) Gibraltar 0.3% Bwin.Party Digital Entertainment PLC(Cost $2,611,403) Hong Kong 3.2% K Wah International Holdings Ltd. REXLot Holdings Ltd. SOCAM Development Ltd. Techtronic Industries Co., Ltd. (Cost $10,827,270) Ireland 4.0% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC* (Cost $4,824,950) Israel 0.6% EZchip Semiconductor Ltd.* (b) (Cost $1,930,317) Italy 0.6% Prysmian SpA(Cost $2,419,111) Japan 7.2% Hajime Construction Co., Ltd. Kato Sangyo Co., Ltd. Kusuri No Aoki Co., Ltd. (a) MISUMI Group, Inc. Nippon Seiki Co., Ltd. OSG Corp. Sanrio Co., Ltd. (a) Sumikin Bussan Corp. United Arrows Ltd. Universal Entertainment Corp. (Cost $26,693,640) Korea 0.8% DGB Financial Group, Inc.(Cost $4,085,425) Luxembourg 0.8% L'Occitane International SA(Cost $2,507,840) Malaysia 0.8% Hartalega Holdings Bhd.(Cost $1,887,069) Netherlands 3.8% Brunel International NV Chicago Bridge & Iron Co. NV (c) Koninklijke Vopak NV SBM Offshore NV* (Cost $7,956,535) Philippines 0.8% Alliance Global Group, Inc.(Cost $2,915,378) Singapore 2.2% Amtek Engineering Ltd. Lian Beng Group Ltd. UOB-Kay Hian Holdings Ltd. Yongnam Holdings Ltd. (Cost $9,908,926) Switzerland 2.3% Dufry AG (Registered)* Partners Group Holding AG (Cost $5,393,512) United Arab Emirates 0.2% Lamprell PLC(Cost $2,140,383) United Kingdom 10.6% ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza. UK & IRL PLC Hargreaves Lansdown PLC IG Group Holdings PLC John Wood Group PLC Rotork PLC Serco Group PLC The Weir Group PLC (Cost $22,992,821) United States 44.5% Accuray, Inc.* (a) Advance Auto Parts, Inc. (a) Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* Altra Holdings, Inc. Ancestry.com, Inc.* (a) Applied Industrial Technologies, Inc. Approach Resources, Inc.* (a) Ascena Retail Group, Inc.* BE Aerospace, Inc.* BorgWarner, Inc.* (a) Cardtronics, Inc.* Catamaran Corp.* Centene Corp.* (a) Cognex Corp. CONMED Corp. Deckers Outdoor Corp.* (a) Dresser-Rand Group, Inc.* FSI International, Inc.* (a) Green Mountain Coffee Roasters, Inc.* (a) Guess?, Inc. Harris Corp. Haynes International, Inc. Incyte Corp.* (a) Jarden Corp. Jefferies Group, Inc. (a) Joy Global, Inc. Manitowoc Co., Inc. (a) Metropolitan Health Networks, Inc.* MICROS Systems, Inc.* Molina Healthcare, Inc.* NIC, Inc. NxStage Medical, Inc.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* (a) Palo Alto Networks, Inc.* Par Pharmaceutical Companies, Inc.* Parametric Technology Corp.* Questcor Pharmaceuticals, Inc.* (a) Rockwood Holdings, Inc. Rosetta Resources, Inc.* Sauer-Danfoss, Inc. Schweitzer-Mauduit International, Inc. Signature Bank* Stericycle, Inc.* Sycamore Networks, Inc.* Tenneco, Inc.* (a) Tesla Motors, Inc.* (a) Thoratec Corp.* TiVo, Inc.* TreeHouse Foods, Inc.* United Rentals, Inc.* (a) Urban Outfitters, Inc.* VeriFone Systems, Inc.* (a) VIVUS, Inc.* (a) Volcano Corp.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" (a) WellCare Health Plans, Inc.* Zions Bancorp. (a) (Cost $135,375,805) Total Common Stocks (Cost $296,874,273) Warrants 0.0% Hong Kong 0.0% Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012*(Cost $0) Malaysia 0.0% Hartalega Holdings Bhd., Expiration Date 5/29/2015*(Cost $0) Total Warrants (Cost $0) Securities Lending Collateral 11.2% Daily Assets Fund Institutional, 0.25% (d) (e) (Cost $42,154,859) Cash Equivalents 2.0% Central Cash Management Fund, 0.14% (d) (Cost $7,319,591) % of Net Assets Value ($) Total Investment Portfolio (Cost $346,348,723) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $346,619,355.At July 31, 2012, net unrealized appreciation for all securities based on tax cost was $69,296,973.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $99,003,152 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $29,706,179. (a) All or a portion of these securities were on loan. The value of all securities loaned at July 31, 2012 amounted to $40,541,909, which is 10.8% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At July 31, 2012 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Warrants Industrials 24.8 % Consumer Discretionary 21.4 % Health Care 17.4 % Financials 11.0 % Information Technology 10.9 % Energy 6.8 % Consumer Staples 4.5 % Materials 3.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks & Warrants Australia $
